NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                                   No. 10-1808
                                  _____________

                             DANIEL GALLAGHER,
                                         Appellant


                                         v.

         ATLANTIC CITY BOARD OF EDUCATION; THE BRIGANTINE
                     REPRESENTATIVE; RASHUN STEWART,
  in his official capacity as President of the Atlantic City Board of Education; THE
                           VENTNOR REPRESENTATIVE;
THE MARGATE REPRESENTATIVE, in their official capacities as representatives of
   certain school boards; CHRISTOPHER STORCELLA; DANIEL CAMPBELL;
              THERESA KELLY; THOMAS GABRIEL; JOAN GLICK
                                     _____________

                  On Appeal from the United States District Court
                          For the District of New Jersey
                              (Civ. No. 08-cv-03262)
                   District Judge: Honorable Robert B. Kugler
                                 _____________

                   Submitted under Third Circuit L.A.R. 34.1(a),
                                March 21, 2011

      BEFORE: FUENTES, SMITH and VAN ANTWERPEN, Circuit Judges

                          (Opinion Filed: March 31, 2011)
                                 _____________

                            OPINION OF THE COURT
                                 _____________




                                         1
FUENTES, Circuit Judge.

       Appellant, Daniel Gallagher, appeals the District Court's decision to grant a

motion for summary judgment filed by appellee Rashun Stewart and a motion for

summary judgment filed by a group of appellees comprising the Atlantic City School

Board and several of its representatives (collectively "the School Board"). We will

affirm both rulings.

                                               I.

       We write solely for the benefit of the parties and therefore assume their familiarity

with the facts of this case, as set forth in detail in the District Court's opinions. See

Gallagher v. Atl. City Bd. of Educ., No. 08-3262, 2010 WL 572160 (D.N.J. Feb. 17,

2010) ("Gallagher III"). See also Gallagher v. Atl. City Bd. of Educ., No. 08-3262, slip

op. (D.N.J. Nov. 16, 2009) ("Gallagher II"); Gallagher v. Atl. City Bd. of Educ., No. 08-

3262, 2009 WL 520952 (D.N.J. Feb. 27, 2009) ("Gallagher I").

       Gallagher's appeal restates the arguments he presented to the District Court.

Appealing the District Court's ruling granting Stewart's motion for summary judgment,

he argues that Stewart can be liable for having influence over members of the School

Board who decided to vote against Gallagher for the position of Board Solicitor even

though Stewart was not president of the School Board when the vote took place. This

argument is no more persuasive now than it was before the District Court. We reject it

for the reasons set forth in the District Court's memorandum. See Gallagher II, slip op. at

5 ("Plaintiff offers no authority for the proposition that Defendant Stewart's act of

appointing supporters to committee positions was improper in any way.").

                                               2
       Appealing from the School Board's motion for summary judgment, Gallagher

argues that it was not an unwaivable conflict of interest to serve as counsel to a board

member suing the Atlantic City School Board while seeking a position as the Board's

solicitor. The District Court—thoroughly familiar with New Jersey's rules of

professional conduct—rejected this argument. We do, too. See Gallagher III, 2010 WL
572160, at *3 ("There is no doubt here that on one hand Plaintiff sought to advocate

against the Board, and on the other he sought to represent it. Even though Plaintiff

maintains that his suit was against some subset of the Board, that position is untenable.").

       The District Court gave Gallagher's claims thoughtful and careful consideration in

several written opinions. We have nothing to add to its analysis and therefore affirm its

rulings for the reasons set forth in the record.




                                               3